STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 26, 2018
                Plaintiff-Appellee,

v                                                                   No. 338101
                                                                    Ingham Circuit Court
MARQUIES DESHAUN DAVIS,                                             LC No. 14-000660-FH

                Defendant-Appellant.


Before: CAMERON, P.J., and METER and BORRELLO, JJ.

PER CURIAM.

        A jury convicted defendant of felon in possession of a firearm, MCL 750.224f,
possession of less than 25 grams of cocaine, MCL 333.7403(2)(a)(v), possession of less than 25
grams of heroin, MCL 333.7403(2)(a)(v), and possession of a firearm during the commission of
a felony (felony-firearm), MCL 750.227b.1 The trial court sentenced defendant as a second-
offense habitual offender, MCL 769.10, to prison terms of 18 to 90 months for the felon-in-
possession conviction, and 12 to 72 months each for the possession of a controlled substance
convictions, to be served concurrently, but consecutive to a two-year term of imprisonment for
the felony-firearm conviction. The court thereafter denied defendant’s pro se motion for relief
from judgment, and it also denied his postjudgment motion to suppress evidence, for a directed
verdict of acquittal, for a new trial, and for a Ginther2 hearing, as well as his motion to correct
the scoring of the sentencing guidelines. Defendant appeals as of right and for the reasons set
forth in this opinion, we affirm.

                                       I. BACKGROUND

       This case arises out of an incident that occurred in the City of Lansing on June 10, 2014.
On that date, at approximately 6:00 p.m., Lansing Police Officer John LaCross observed a one-
year-old baby girl standing near the edge of the roadway in front of a house at 622 Cooper Street
in Lansing. According to LaCross, the child was crying and there were no adults in the vicinity.


1
 The jury acquitted defendant of an additional charge of resisting or obstructing a police officer,
MCL 750.81d(1).
2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -1-
As he approached the girl, a four-year-old boy came from across the street and a few houses
down. The boy told the officer that the girl was his sister and that their father was inside the
house. Officer LaCross told the boy to go to the house and ask his father to come outside.
Defendant opened the inside door of the house but left the outside storm door closed. Defendant
refused LaCross’s request to step outside and provide identification. LaCross observed
defendant walk away from the door and into the house twice. Defendant yelled to the boy and
told him to bring the girl into the house.

        LaCross testified that he had concerns about the welfare of the children and wanted to
confirm whether defendant was their father and whether he was competent to care for them. He
reached the front porch of the house before the children. He again asked defendant for his name
and identification, and defendant again provided neither. According to LaCross, defendant
appeared to be “puzzled,” as if he had just awakened. LaCross warned defendant that he would
be arrested for obstructing his investigation into the welfare of the children if he did not provide
his name and identification.

        When the children reached the porch, defendant opened the exterior storm door to let the
children inside. At that point, LaCross stated that he was standing between the storm door and
the inside door. He was concerned that defendant would shut the inside door before he had the
opportunity to determine if defendant had proper authority to care for them and whether he was
competent to do so. As defendant began to close the inside door, LaCross put his foot in the
door to prevent it from closing. LaCross again ordered defendant to identify himself and, when
defendant again did not comply, he grabbed defendant and pulled him outside of the house.
Defendant provided identification as he was being pulled out of the house. 3 Defendant was
handcuffed and arrested for obstructing the investigation into the welfare of the children.
Lansing Police Officer Eric Boswell performed a pat-down search of defendant for weapons and
found a small plastic baggie of suspected crack cocaine in one pocket, a baggie of suspected
heroin and a bindle in another pocket, and approximately $540 in cash. Defendant told the
officers that he did not live at the home, and he identified Amber Morris, the children’s mother,
as the resident of the home. LaCross then entered the home to determine if there were any other
adults or children inside. A sleeping infant was lying on the couch, but no other adults were
present. LaCross noticed a handgun in plain view on the kitchen counter.

        According to LaCross, Morris subsequently arrived at the home and became upset after
being told that there was a gun in the house. Morris told LaCross that defendant, who is the
father of her three children, did not live at the home. She gave the officers consent to search the
home. During the consent search, the officers found drug paraphernalia throughout the home
and ammunition on a table and entertainment center in the living room. They found a stolen .9
millimeter handgun containing 10 bullets in a holster, a magazine with bullets, a jar containing .9
millimeter bullets, two digital scales, plastic baggies, and a marijuana pipe on the kitchen
counter. A Bridge card with defendant’s name on it was found in a drawer beneath the counter



3
 As will be discussed infra, it is contested and a matter of some ambiguity as to when defendant
produced his identification.


                                                -2-
where the gun was located. A gym bag containing shotgun shells, handgun bullets, a pistol
flashlight, and a diaper was found in an upstairs bedroom. A box of .9 millimeter ammunition
was found on a dining room table.

        No fingerprints were found on the gun. DNA analysis was performed on swabs obtained
from the gun and the holster. A Michigan State Police forensic scientist testified that there was a
mixture of DNA from at least two donors on the handgun and that at least one of the donors was
male. The forensic scientist testified that there was a mixture of DNA from at least four donors
on the holster and that at least one of the donors was male. The DNA evidence was insufficient
to identify a specific donor, but the scientist was able to determine that male DNA was present
on both the gun and the holster due to the presence of both X and Y chromosomes.

         Morris acknowledged that she told the officers at the scene that she had no knowledge of
a gun or drugs in her home. However, at trial, she testified that she purchased the gun for cash
from an unknown male two days before defendant’s arrest for her personal protection because
she had been assaulted the week before. She put the extra bullets she received into a jar on top
of the refrigerator. Morris also testified that she knew the gun was in her home, that she owned
it, and that defendant did not know she had the gun. She denied knowing how the ammunition
found in the dining room and on the entertainment center got into her house. She said that she
must have taken the gun down from its location on top of the cupboard, taken the magazine off
of it, and left the gun on the kitchen counter before she left for work.

       Defendant was convicted and sentenced as indicated above. This appeal then ensued.

                                         II. ANALYSIS

                               A. EXIGENT CIRCUMSTANCES

        On appeal, defendant first argues that the trial court erred in ruling that his warrantless
arrest was justified under the community caretaking exception to the warrant requirement. “This
Court’s review of a lower court’s factual findings in a suppression hearing is limited to clear
error, and those findings will be affirmed unless we are left with a definite and firm conviction
that a mistake was made.” People v Simmons, 316 Mich. App. 322, 325; 894 NW2d 86 (2016),
quoting People v Davis, 250 Mich. App. 357, 362; 649 NW2d 94 (2002). The trial court’s
ultimate ruling on a motion to suppress is reviewed de novo. People v Williams, 472 Mich. 308,
313; 696 NW2d 636 (2005).

        Both the United States and Michigan Constitutions guarantee the right to be free from
unreasonable searches and seizures. US Const, Am IV; Const 1963, art 1, § 11; People v Henry
(After Remand), 305 Mich. App. 127, 137; 854 NW2d 114 (2014). It is a “basic principle of
Fourth Amendment law that searches and seizures inside a home without a warrant are
presumptively unreasonable.” Groh v Ramirez, 540 U.S. 551, 559; 124 S. Ct. 1284; 157 L. Ed. 2d
1068 (2004) (quotation marks and citation omitted). The United States Supreme Court has
stated:

       The Fourth Amendment protects the individual’s privacy in a variety of settings.
       In none is the zone of privacy more clearly defined than when bounded by the
       unambiguous physical dimensions of an individual’s home – a zone that finds its
                                                -3-
       roots in clear and specific constitutional terms: “The right of the people to be
       secure in their . . . houses . . . shall not be violated.” That language unequivocally
       establishes the proposition that “[a]t the very core [of the Fourth Amendment]
       stands the right of a man to retreat into his own home and there be free from
       unreasonable governmental intrusion.” In terms that apply equally to seizures of
       property and to seizures of persons, the Fourth Amendment has drawn a firm line
       at the entrance to the house. Absent exigent circumstances, that threshold may
       not reasonably be crossed without a warrant. [Payton v New York, 445 U.S. 573,
       589-590; 100 S. Ct. 1371; 63 L. Ed. 2d 639 (1980) (citation omitted; alterations in
       Payton).]

        While we note that there are a number of exceptions under which warrantless searches
are considered reasonable and, therefore, constitutional, e.g., People v Hill, 299 Mich. App. 402,
405-406; 829 NW2d 908 (2013), and among them is the community caretaking exception, the
issue before us does not concern a warrantless search, but rather a warrantless arrest.4

        It was undisputed that LaCross reached across the threshold of the door to grab defendant
and effectuate the arrest and that this constituted an unauthorized entry into the home. Hence,
we presume, in the absence of any argument to the contrary, that defendant’s arrest occurred
within the home, and without a warrant. In certain circumstances, a police officer may lawfully
arrest a person without an arrest warrant. For example, MCL 764.15(1)(a) authorizes a
warrantless arrest where “[a] felony, misdemeanor, or ordinance violation is committed in the
peace officer’s presence.” Under MCL 750.81d(1), resisting or obstructing a peace officer is a
felony. However, in this case, the issue is whether the police can enter the home of a suspect to
effectuate an arrest. The short answer, set forth by this Court in People v Rice, 192 Mich. App.
240, 245; 481 NW2d 10 (1991) in a rather conclusory manner, is that “absent exigent


4
  Defendant’s assertions that the community caretaking exception does not apply to this case are
correct. In People v Davis, 442 Mich. 1, 11-12; 497 NW2d 910 (1993), our Supreme Court
explained that when the actions of agents of the state fall under the community caretaking
exception, “such agents generally need not have the probable cause traditionally required in
searches for evidence in order to enter into a protected area. It is well settled that in order to
search for evidence of a crime, police must have probable cause that a crime has been committed
and evidence of the crime is to be found in the place to be searched. However, when police are
performing ‘caretaking’ functions, they are usually not searching for anything.” See also People
v Slaughter, 489 Mich. 302, 316-317; 803 NW2d 171 (2011) (holding that that the community
caretaking exception applies when a firefighter, responding to an emergency call involving a
threat to life or property, reasonably enters a private residence in order to abate what is
reasonably believed to be an imminent threat of fire inside). Here, LaCross was investigating the
welfare of unattended young children when he effectuated a warrantless arrest because defendant
obstructed his investigation into the welfare of the children. Hence, the community caretaking
exception is not applicable to the warrantless arrest in this case.




                                                -4-
circumstances, a police officer is not authorized to enter a private home to make an arrest
without a warrant.”

       The “exigent circumstances” exception, was characterized by our Supreme Court in In re
Forfeiture of $176,598, 443 Mich. 261, 271; 505 NW2d 201 (1993), as follows:

       Pursuant to the exigent circumstances exception, we hold that the police may
       enter a dwelling without a warrant if the officers possess probable cause to
       believe that a crime was recently committed on the premises, and probable cause
       to believe that the premises contain evidence or perpetrators of the suspected
       crime. The police must further establish the existence of an actual emergency on
       the basis of specific and objective facts indicating that immediate action is
       necessary to (1) prevent the imminent destruction of evidence, (2) protect the
       police officers or others, or (3) prevent the escape of a suspect. If the police
       discover evidence of a crime following the entry without a warrant, that evidence
       may be admissible.

       See also People v Cartwright, 454 Mich. 550, 559; 563 NW2d 208 (1997), People v
Davis, 442 Mich. at 11-12; People v Beuschlein, 245 Mich. App. 744, 749-750; 630 NW2d 921
(2001). Accordingly, under the exigent circumstances exception, the elements of probable cause
and reasonableness must still be demonstrated. Cartwright, 454 Mich. at 558; Davis, 442 Mich. at
24. Probable cause exists when the facts and circumstances known to the police officers at the
time of the search would lead a reasonably prudent person to believe that a crime has been or is
being committed and that evidence will be found in a particular place. Id.

         Here, the record reveals that LaCross found a baby girl near the side of the road crying.
He did not see an adult nearby. Shortly after he made contact with the girl, a four year-old boy
came from across the street and told LaCross that she was his sister. LaCross told the boy to get
his father, who is defendant. When LaCross attempted to ascertain whether defendant was the
father of the children and whether he was capable of providing them the care necessary to keep
them from harm, defendant refused to give LaCross his name or answer any questions relative to
the minor children. LaCross saw the children enter the home and had no knowledge of whether
there were other children who could be a risk in the home or if there were any other adults in the
home. Hence, just prior to LaCross grabbing defendant from behind his storm door, defendant
had failed to comply with LaCross’s lawful orders to provide his name and produce
identification so that the officer could determine whether defendant was in fact the father of the
unattended children, that the children were rightfully in his care, and that he was competent to
watch them given the circumstances in which the officer encountered them unattended along the
street. Then, LaCross grabbed defendant, presumably from inside the home, and placed him
under arrest. A pat-down revealed drugs and $540 in cash. Viewing the record evidence in its
totality, we conclude that at the time of the arrest, LaCross did not know whether defendant was
authorized to care for the children, or whether defendant was competent to care for the children
under the circumstances. Based on his initial observations and defendant’s unwillingness to
cooperate with the investigation, LaCross had probable cause to believe that defendant was
obstructing a police investigation. He therefore, under the exigent circumstances exception to
the warrant requirement, had probable cause to lawfully enter the dwelling to effectuate the

                                               -5-
arrest of defendant. We also conclude that given the totality of the circumstances, the actions of
LaCross were reasonable.

       According to the factors set forth in In re Forfeiture of $176,598, 443 Mich. at 271, we
must also find:

       the existence of an actual emergency on the basis of specific and objective facts
       indicating that immediate action is necessary to (1) prevent the imminent
       destruction of evidence, (2) protect the police officers or others, or (3) prevent the
       escape of a suspect. If the police discover evidence of a crime following the entry
       without a warrant, that evidence may be admissible.

        Relying on the record evidence as previously cited, we find that at the time of the arrest,
LaCross was faced with not knowing how many minor children were in the home and whether
there was a competent individual to look after the minor children. In short, because of
defendant’s failure to identify himself or otherwise provide information relative to the number of
children in the home or defendant’s relationship to them, LaCross was unable to ascertain
whether the minor children were being cared for or were in danger. LaCross was therefore faced
with the emergency of ensuring the safety of an unknown number of minor children. On these
facts, we find that the actions of LaCross satisfy the requirements set forth by our Supreme Court
in In re Forfeiture, 443 Mich. at 271, and defendant’s warrantless arrest did not violate his
constitutional rights. Accordingly, defendant is not entitled to relief on this issue.5

                        B. INEFFECTIVE ASSISTANCE OF COUNSEL

      Defendant next argues that trial counsel was ineffective for a myriad of reasons.
Defendant raised these claims below in a motion for a new trial, which the trial court denied.

        Claims of ineffective assistance of counsel are mixed questions of law and fact. People v
Trakhtenberg, 493 Mich. 38, 47; 826 NW2d 136 (2012). “A judge must first find the facts, then
must decide whether those facts establish a violation of the defendant’s constitutional right to the
effective assistance of counsel.” People v Grant, 470 Mich. 477, 484; 684 NW2d 686 (2004).
We review the trial court’s findings of fact for clear error, and review questions of constitutional
law de novo. Trakhtenberg, 493 Mich. at 47. “Clear error exists if the reviewing court is left



5
  We note that both parties on appeal briefed the issue of whether the trial court properly applied
the community caretaking exception. However, having concluded that the community
caretaking exception to the warrant requirement inapplicable to this case, we nonetheless affirm
the trial court because it is well-settled that “[t]his Court will affirm a lower court’s ruling when
the court reaches the right result, albeit for the wrong reason.” People v Lyon, 227 Mich. App.
599, 612-613; 577 NW2d 124 (1998).




                                                -6-
with a definite and firm conviction that the trial court made a mistake.” People v Armstrong, 490
Mich. 281, 289; 806 NW2d 676 (2011).

        To establish a claim of ineffective assistance of counsel, defendant must prove: (1) that
his attorney made an error, and (2) that the error was prejudicial to defendant. Strickland v
Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). That is, defendant must
first show that trial counsel’s performance fell below an objective standard of reasonableness.
People v Russell, 297 Mich. App. 707, 715; 825 NW2d 623 (2012). A reviewing court must
analyze the issue with a strong presumption that trial counsel’s conduct fell within the wide
range of reasonable professional assistance, and this requires the defendant to overcome the
presumption that the challenged action or inaction might be considered sound trial strategy.
People v Leblanc, 465 Mich. 575, 578; 640 NW2d 246 (2002). Second, defendant must show
that, but for trial counsel’s deficient performance, a different result would have been reasonably
probable. Russell, 297 Mich. App. at 716.

        Defendant first asserts that trial counsel was ineffective for failing to consult a DNA
expert to rebut or negate the testimony of the prosecution’s DNA expert. The decision whether
to present witnesses is a matter of trial strategy, and a failure to present a witness only constitutes
ineffective assistance if it deprives a defendant of a substantial defense. People v Dixon, 263
Mich. App. 393, 398; 688 NW2d 308 (2004). Defendant has not presented the proposed
testimony of a DNA expert, so it is unclear how trial counsel could have effectively attacked the
prosecution’s DNA evidence. Defendant has also failed to provide a coherent argument as to
why, when DNA testing could not conclusively establish that defendant had touched the gun, and
the prosecution’s DNA expert acknowledged this fact in her testimony, trial counsel would
summon an expert to testify. At best, a defense expert could have emphasized what the
prosecutor had already introduced. In sum, defendant’s argument on this issue did not deprive
him of a substantial defense and is devoid of merit. Dixon, 263 Mich. App. at 398.

        Defendant also asserts that the prosecution’s DNA expert’s testimony detailing the
inconclusive results of DNA analysis of the gun and the holster was of little relevance and was
more prejudicial than probative and, therefore, trial counsel was ineffective for not objecting to
the DNA expert’s testimony on this basis. “Relevant evidence” is “evidence having any
tendency to make the existence of any fact that is of consequence to the determination of the
action more probable or less probable than it would be without the evidence.” MRE 401. “All
relevant evidence is prejudicial; it is only unfairly prejudicial evidence that should be excluded.”
People v McGhee, 268 Mich. App. 600, 613-614; 709 NW2d 595 (2005). “Evidence is unfairly
prejudicial when there exists a danger that marginally probative evidence will be given undue or
preemptive weight by the jury.” People v Mardlin, 487 Mich. 609, 627; 790 NW2d 607 (2010).
The DNA evidence in this case was probative of a material issue—whether the gun found on the
kitchen counter could be linked to defendant. Although the DNA analysis did not identify a
specific donor, the analysis indicated that a male had contributed some of the DNA on both the
gun and the holster. Thus, the evidence did not exclude the possibility that defendant handled
both items and because defendant was the only adult male in the house at the time the gun was
found, the DNA analysis was relevant to whether defendant may have possessed the gun. And
because the jury was informed of the limitations of the evidence, namely, that it could not be
linked to a specific donor, the evidence was not unfairly prejudicial. On this issue, the trial court
correctly concluded that it would have overruled any objection to the evidence based on its

                                                 -7-
relevance or alleged prejudicial effect. Thus, a different result would not have been reasonably
probable had trial counsel objected to the evidence. Russell, 297 Mich. App. at 716.

        Next, defendant argues that trial counsel was ineffective for failing to impeach LaCross
with inconsistent testimony from the preliminary examination and the suppression hearing.
Defendant argued to the trial court that LaCross testified at the preliminary examination that
defendant’s identification was found during a pat-down search after he was arrested, but
inconsistently testified at both the trial and the suppression hearing that defendant produced
identification as he was being pulled out of the house. The trial court found that LaCross “did
appear to change his testimony slightly from the preliminary examination,” but concluded that
failure to impeach LaCross about this inconsistency did not affect the outcome. Defendant does
not explain how impeachment on this point would have made a different result reasonably
probable. Russell, 297 Mich. App. at 716. The inconsistency was not significant to the weapon or
controlled substance charges. Rather, it was related to the resisting or obstructing charge, a
charge for which defendant was acquitted. Accordingly, the trial court did not err in finding that
defendant failed to demonstrate a reasonable probability that the outcome of trial would have
been different if trial counsel had impeached LaCross with this inconsistency.

        Defendant also argues that trial counsel was ineffective for not requiring the prosecution
to produce Officer Boswell to testify. At trial, defendant’s trial counsel agreed that the evidence
regarding Boswell’s pat down and search of defendant could be introduced through the
testimony of LaCross, who was present when the pat down occurred, which he did. Boswell’s
role in the investigation was not in dispute and defendant does not explain what additional
testimony Boswell could have offered, or how the failure to call Boswell deprived him of a
substantial defense. Accordingly, defendant has not established that defense counsel was
ineffective for failing to call Boswell.

        Defendant also argues that trial counsel was ineffective for failing to ensure that the trial
court gave a clarifying jury instruction which he claims the parties agreed to with respect to why
Boswell, who was on the prosecution’s witness list, did not testify at trial. From the outset we
note that our review of the record leads us to conclude that the parties agreed to provide a
clarifying instruction regarding why the preliminary jury instruction on the charge of resisting or
obstructing referred solely to LaCross when the information, as read to the jury, referred to
“Officer LaCross and/or Officer Boswell.” Defendant is correct in his assertion that the agreed
upon clarifying instruction was never given, however, defendant fails to explain how he was
prejudiced by the failure to explain to the jury why Boswell’s name was not included in the
instruction for the resisting or obstructing charge. Indeed, because the jury acquitted defendant
of that charge, defendant cannot establish that he was prejudiced by the failure to give the agreed
upon jury instruction. Russell, 297 Mich. App. at 716.

         Lastly, defendant asserts in his statement of this issue that trial counsel was ineffective
for conceding in his opening statement that defendant possessed heroin and cocaine at the time
of his arrest. Because defendant fails to argue the merits of this claim in his brief, we could
decline to review it. People v Harris, 261 Mich. App. 44, 50; 680 NW2d 17 (2004). Nonetheless,
it is apparent that trial counsel’s concession was part of a strategy of conceding guilt of the drug
possession charges in light of the overwhelming evidence that defendant possessed the drugs, in
order to build credibility for defendant’s efforts to contest the remaining charges. See People v

                                                -8-
Walker, 167 Mich. App. 377, 392; 422 NW2d 8 (1988), rev’d on other grounds People v Mitchell,
456 Mich. 693 (1998) (citations omitted). Defendant has not overcome the presumption that
counsel’s partial concession was part of a reasonable trial strategy, and we will not second guess
a reasonable trial strategy. “[T]he Sixth Amendment guarantees a range of reasonably competent
advice and a reliable result. It does not guarantee infallible counsel.” Leblanc, 465 Mich. at 592.
Accordingly, defendant is not entitled to relief on his claims of ineffective assistance of counsel.

                          C. DIRECTED VERDICT OF ACQUITTAL

        Defendant next argues that the prosecution failed to present sufficient evidence to prove
the weapons charges beyond a reasonable doubt, and therefore, the trial court erred by denying
his post-judgment motion for a directed verdict of acquittal. We review a trial court’s decision
on a motion for directed verdict of acquittal de novo and examine the evidence in a light most
favorable to the prosecution to determine if a rational trier of fact could have found the defendant
guilty beyond a reasonable doubt. People v Hartuniewicz, 294 Mich. App. 237, 242; 816 NW2d
442 (2011). Circumstantial evidence and reasonable inferences that can be drawn from that
evidence can be sufficient to prove the elements of a crime. People v Carines, 460 Mich. 750,
757; 597 NW2d 130 (1999). It is for a jury to determine what inferences can be drawn from the
evidence and the weight to be given those inferences. People v Hardiman, 466 Mich. 417, 428;
646 NW2d 158 (2002). The jury is also responsible for determining questions of credibility.
People v Harrison, 283 Mich. App. 374, 378; 768 NW2d 98 (2009). A reviewing court should
not interfere with the jury’s role in determining credibility and the weight of evidence. People v
Wolfe, 440 Mich. 508, 514; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1992). Instead,
when reviewing the sufficiency of evidence, this Court “is required to draw all reasonable
inferences and make credibility choices in support of the jury verdict.” People v Nowack, 462
Mich. 392, 400; 614 NW2d 78 (2000).

       The elements of felon in possession of a firearm are that “(1) the defendant is a felon who
possessed a firearm (2) before his right to do so was formally restored under MCL 28.424.”
People v Bass, 317 Mich. App. 241, 267-268; 893 NW2d 140 (2016). “The elements of felony-
firearm are that the defendant possessed a firearm during the commission of, or the attempt to
commit, a felony.” People v Taylor, 275 Mich. App. 177, 179; 737 NW2d 790 (2007) (citation
omitted). Defendant contests only the possession element of both offenses.

        It is well settled in Michigan that possession may be actual or constructive, and may be
joint or exclusive. People v Hill, 433 Mich. 464, 470; 446 NW2d 140 (1989). Constructive
possession exists when a defendant knows a gun’s location and the gun was reasonably
accessible to him. People v Burgenmeyer, 461 Mich. 431, 437-438; 606 NW2d 645 (2000).
Viewed in a light most favorable to the prosecution, the evidence showed that the gun and
ammunition was discovered in plain view on the kitchen counter. LaCross testified that the front
door of the home entered into the living room, and that the living room was open to the dining
room and then to the kitchen. He explained that there were no closed doors that would have
closed off either the kitchen or the dining room from the living room. Defendant was in the
home caring for his children, one of whom was an infant sleeping on the sofa in the living room,
and he had slept overnight in the house the previous night. Defendant’s Bridge card was found
in a kitchen drawer beneath where the gun was located. LaCross observed defendant move away
from the front door and retreat into the house on two occasions as he was attempting to get

                                                -9-
defendant to exit the home and provide his identification. A rational jury could conclude either
that defendant actually possessed the gun and placed it on the kitchen counter when he retreated
into the house, or that he had constructive possession of the firearm because he was aware of the
visible gun on the kitchen counter and in close proximity to him. The fact that Morris, the
children’s mother, leased and resided in the house and claimed to have “owned” the gun did not
preclude a finding of possession by defendant because (1) the credibility of her testimony was
for the jury to resolve, and (2) possession may be joint or constructive, and possession is not the
equivalent of ownership. Burgenmeyer, 461 Mich. at 438. Moreover, Morris testified that she
kept the gun on the top shelf of a cupboard in her kitchen when she was not sleeping, and kept it
under the couch when she went to sleep, and she did not notice the gun on her kitchen counter,
where the police found it, when she went to work. Viewed in a light most favorable to the
prosecution, this testimony allowed the jury to conclude that it was defendant who placed the
gun on the kitchen counter. Accordingly, the evidence was sufficient to allow a rational jury to
find beyond a reasonable doubt that defendant possessed the gun. Thus, the trial court properly
denied defendant’s motion for a directed verdict of acquittal of the felon-in-possession and
felony-firearm convictions.

       Defendant also argues that his dual convictions for both felon in possession of a firearm
and felony-firearm violate his double jeopardy protections. However, both the Michigan
Supreme Court and this Court have previously held that convictions under these two statutes do
not run afoul of double jeopardy protections. People v Calloway, 469 Mich. 448, 452; 671
NW2d 733 (2003); People v Dillard, 246 Mich. App. 163, 167-168; 631 NW2d 755 (2001). We
disagree with defendant’s claim that Calloway was rendered invalid by our Supreme Court’s
subsequent decision in People v Smith, 478 Mich. 292, 315-316; 733 NW2d 351 (2007), which
adopted the “same elements” test articulated in Blockburger v United States, 284 U.S. 299; 52 S
Ct 180; 76 L. Ed. 306 (1932), for determining whether two statutory offenses violate double
jeopardy protections. The Court in Smith stated that the “same elements” test is to be applied
only when there is no clear indication of Legislative intent with respect to multiple punishments.
Smith, 478 Mich. at 316. Because Calloway was decided on the basis of clear legislative intent to
allow punishment under both statutes, application of the “same elements” test is not necessary.
Therefore, Calloway’s reasoning remains valid.

                          IV. GREAT WEIGHT OF THE EVIDENCE

       Defendant next argues that there was no evidence linking him to the gun found on the
kitchen counter, and therefore, his weapons convictions are against the great weight of the
evidence. We review “a denial of a motion for a new trial based on a great weight of the
evidence argument under an abuse of discretion standard.” People v DeLisle, 202 Mich. App.
658, 661; 509 NW2d 885 (1993). The test to determine whether a verdict is against the great
weight of the evidence is whether “the evidence preponderates heavily against the verdict so that
it would be a miscarriage of justice to allow the verdict to stand.” People v Lemmon, 456 Mich.
625, 627; 576 NW2d 129 (1998). “A verdict may be vacated only when it ‘does not find
reasonable support in the evidence, but is more likely to be attributed to causes outside the record
such as passion, prejudice, sympathy, or some extraneous influence.’ ” DeLisle, 202 Mich. App.
at 661 (citation omitted). When evaluating a great weight of the evidence claim, a reviewing
court may not act as a “thirteenth juror” or attempt to resolve credibility questions anew.
Lemmon, 456 Mich. at 636, 647.

                                               -10-
        For the same reasons set forth in part III, supra, the jury’s verdict is not against the great
weight of the evidence. The evidence did not clearly preponderate against a conclusion that
defendant had actual or constructive possession of the gun. Accordingly, defendant is not
entitled to relief on this issue.

                        V. MOTION FOR RELIEF FROM JUDGMENT

        Before appellate counsel was appointed, defendant filed a pro se motion for relief from
judgment under MCR 6.502. The trial court considered the merits of the motion and denied it.
The trial court subsequently learned that defendant’s request for the appointment of appellate
counsel was erroneously denied, and accordingly, appointed counsel to represent defendant for
purposes of pursuing a direct appeal. Appellate counsel filed a claim of appeal in this Court and
also a post-judgment motion in the trial court. In the post-judgment motion, counsel argued, in
part, that defendant’s earlier motion for relief from judgment was “inapplicable” because it
sought relief from a judgment of conviction and sentence that was still subject to challenge on
direct appeal. Appellate counsel asked the court to vacate its earlier order denying defendant’s
pro se motion for relief from judgment because MCR 6.502(G) limits defendants to filing only
one motion under MCR 6.500 unless there is a retroactive change in the law or new evidence is
discovered.

        Defendant does not present any substantive argument challenging the trial court’s denial
of the pro se motion, but claims only that he is “prejudiced since he was forced to draft and file a
motion for relief of judgment in pro per without the assistance of appellate counsel” and that
“[t]he Due Process and Equal Protection Clauses require the appointment of counsel for
defendants.” Defendant ultimately was provided appointed counsel to pursue an appeal. The
gist of defendant’s argument is that his motion for relief from judgment, and the order denying
his motion for relief from judgment, could at some time in the future prevent him from filing
another motion for relief from judgment under MCR 6.500. This concern is hypothetical. This
issue will be ripe for review only if defendant brings a motion for relief from judgment under
MCR 6.500 and that motion is denied. Because defendant’s concern is rooted in contingent
future events, this issue is not ripe for appellate review and will not be addressed. People v
Conant, 238 Mich. App. 134, 145; 605 NW2d 49 (1999).

       Affirmed.



                                                              /s/ Thomas C. Cameron
                                                              /s/ Patrick M. Meter
                                                              /s/ Stephen L. Borrello




                                                -11-